Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 51, 53, 55-63, and 71-79 of L. Etgar et al., US 16/077,866 (Mar. 8, 2017) are pending.  Claims 55, and 56, 58-63 to the non-elected inventions stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 51, 53, 57, and 71-79 have been examined on the merits.  Claims 51, 53, 57, and 71-77 stand rejected.  Claims 78 and 79 are objectionable.  

Election/Restrictions 

Applicant's election of Group (I) (claims 51-53), with traverse in the Reply to Restriction Requirement filed on July 21, 2021, is acknowledged.  Claim 51 has been amended to incorporate the limitations of cancelled claim 54.  Claim 57 has been amended to depend from instant claim 1.  In view of Applicant’s amendments, the invention of Group (II) is rejoined with the invention of Group (I).1  New claims 71-79 are added to the invention of Group (I).   Accordingly, the Groups of inventions are as follows:

Group (I)	claim(s) 51, 53, 57 drawn to a perovskite nanoparticle selected from a nanorod and a nanocube, the nanoparticle having a length of between 3 and 200 nm; 
Group (II)	rejoined with the invention of Group (I) and cancelled; 
Group (III)	claim(s) 51, 55 and 56, drawn to the perovskite nanoparticle of Group (I), wherein the perovskite is or comprises a lead halide;

(IV)	claim(s) 58, 59-63, and cancelled claims 66-68 drawn to a process for preparing perovskite nanoparticles, the nanoparticles being selected from perovskite nanorods and nanocubes comprising contacting the metal precursors solution with the organic cation precursors solution of the perovskite material to afford a mixture; and
Group (V)	claim 58 and cancelled claims 64, 65, 69 and 70 drawn to a process of Group (IV), wherein the metal precursor solution comprises at least one lead halide.  

Claims 55, and 56, 58-63 to the non-elected inventions of Groups I to IV stand withdrawn from consideration pursuant to 37 CFR 1.142(b), subject to any rejoinder as set forth in the Restriction.  In view of the foregoing, the Examiner’s restriction/election requirement is made FINAL.  

Pursuant to the Election of Species Requirement Applicant elected nanorod as the species of the nanoparticle, the nanoparticle having a length of between 3 and 200 nm and/or an aspect ratio of between 1 and 100.

Applicant argues that a search of the Group I, II and Ill claims can be made without serious burden.  This argument is not considered persuasive because the instant restriction was issued under the unity-of-invention rules governing restriction in international applications under 35 U.S.C. 371 (see MPEP § 802; MPEP § 1893.03(d); 37 CFR § 1.499), therefore MPEP 803 cited by Applicant does not apply in the instant case.  Under the applicable rules there is no requirement of a serious search burden.  The instant Application is an international application entering the National Stage under 35 U.S.C. 371.  Under the rules governing multiple inventions under 35 U.S.C. 371 (see MPEP § 1893.03(d)), an international application should relate to only one invention or, if there is more than one invention, the inclusion of those inventions in one international application is only permitted if all inventions are so linked as to form a single general inventive concept (Rule 13.1).  International Preliminary Examination Under Chapter II Of The PCT, Chapter 10, Unity of Invention, (Oct. 3, 2011).  As such, in the instant case, there is no requirement that the Examiner prove or show a serious search burden.  

Claim Objections

Claims 78 and 79 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112(a) (AIA ), Written Description

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The § 112(a) Rejection

Claims 51, 53, 57, and 71-77 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement on the grounds that “organic-inorganic perovskite nanoparticle” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the full scope of the clamed invention of:

claims 51/53: An organic-inorganic perovskite nanoparticle selected from a nanorod and a nanocube, the nanoparticle having a length of between 3 and 200 nm; 

claim 57: the organic-inorganic perovskite nanoparticle is of the formula R2(A)n-1MnX3n+1 (1<n), wherein R is an organic cation, A is an organic cation, M is a metal and X is a halogen; or

claim 77: the perovskite material being of the formula R2(CH3NH3)n-1MnX3n+1,

by way of chemical formula or identifying characteristics because variables R and M are too generic to support a finding of possession by way of chemical formula and sufficient identifying characteristics are not disclosed with respect to variables R and M.

Similar arguments apply to instant claims 71-75 because any chemical formulae that could be said to define these claims are more generic than R2(A)n-1MnX3n+1) and R2(CH3NH3)n-1MnX3n+1 and still generic with respect to corresponding variables R and M.  Similarly, the claim 76 recitation of “halogen anion” is not considered to sufficiently further define the claimed organic-inorganic perovskites with respect to the generic nature of instant claim 51.  

Relevant Sections of the MPEP

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. MPEP § 2163(I).  A satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. MPEP § 2163(I). However, that does not mean that all originally-filed claims have adequate written support. MPEP § 2163 I.  Although instant claims 1, 5 and 15 are literally recited in the Application as filed, the specification must still be examined to assess whether such an originally-filed claim has adequate written support.  MPEP § 2163 II(A)(3)(a)(ii).  

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings (e.g., structural chemical formulas that show that the invention was complete), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  MPEP § 2163(II)(A)(3)(a)(ii); see also, Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010) (en banc) (a representative number of species falling within the scope of the genus or structural features common to 

Background Art

In the art, perovskites are generally referred to as materials with the formula ABX3 having the crystalline arrangement of CaTiO3.  For example or reference, J. Attfield et al., 44 Dalton Transactions, 10541-10542 (2014) (“Attfield”) discusses perovskites as follows.  

‘Perovskite’ was originally the name given to the mineral form of CaTiO3 discovered in the Ural mountains . . . Today perovskites are a broad class of materials with structures based on the ABX3 crystalline arrangement of the original mineral. 
. . .
Perovskites are now so numerous that even the name implies different materials in different research areas
Attfield at page 10541. col. 1.  The art teaches that the ABX3 compound (as described by Attfield) crystallizes in a cubic unit cell with the larger cation A in its center, and the smaller cation B located at the corners. The smaller cation B is octahedrally coordinated to the anions X that lie at the center of the edges of the cubic unit cell.  In another example, M. Filip et al., 115 PNAS, 5397-5402 (2018) (“Filip”) discusses the structural diversity of perovskites.  

The unique versatility of the perovskite crystal structure stems from its unusual ability to accommodate a staggering variety of elemental combinations.  This unparalleled diversity raises the questions of how many new perovskites are yet to be discovered . . . 
Filip at page 5397, col. 1.  

W. Li et al., 2 Nature Reviews Materials (Feb. 7, 2017) discloses that Hybrid organic–inorganic perovskites (HOIPs) are a subclass of ABX3 materials in which the A‑site and/or X‑site ions are replaced by organic amine cations and/or organic linkers, respectively.  Li variations of organic components and metal salts offer enormous chemical possibilities for creating hybrid organic-inorganic perovskites (HOIPs), and the known HOIPs now span a significant part of the periodic table.  Li at page 1, col. 2.  Li further discloses that despite their huge impact on photovoltaics and other applications, only a handful of solar-cell HOIPs with advantageous properties for use in optoelectronic applications have been discovered thus far.  Li at page 3, col. 2.  In this regard, Li discloses that the B‑site cation is limited to the group IVA metals Pb and Sn, with divalent charge, and the X‑site anion is chosen from the halides (that is, Cl−, Br− or I−). The resulting BX3 − frameworks can thus only accommodate the smallest organic cations, such as MA and formamidinium (FA), according to the Goldschmidt tolerance factors.  Li at page 3, col. 2.  

Harms discloses that the synthesis of phase-pure organic–inorganic hybrid perovskites can be difficult, and methylammonium along with formamidinium is one of the few organic cations that readily crystallizes in a 3-dimensional perovskite structure.  H. Harms et al., 176 Faraday Discuss., 251-269 (2014) (see page 252).  

Examples/Guidance in the Specification

The instant recites that the invention provides a facile low temperature synthesis of 2D perovskite nanorods in the structure (C8H17NH3)2(CH3NH3)2Pb3(lxBr1-x)10, 0>x> 1.  Specification at page 30.  

The instant specification teaches that the long chain of the octylammonium iodide cannot be incorporated into the perovskite crystal; rather it is attached to specific sites on the perovskite surface inhibiting the growth in a particular direction.  Specification at page 32.  The specification further teaches that to elucidate the formation mechanism of these 2D perovskite nanorods, the ratio of OAc to OAI was studied., wherein different molar ratios of ligands (OAI and OAc) were studied while keeping all other conditions constant (see Experimental Section).  Specification at page 32.  

only one example “NRs synthesis” (NRs stands for nanorods) as follows.  Solutions of 100 μL of 0.63 M methylammonium iodide/methylammonium bromide (MAI : MABr = 1:1) in DMF were added to a vial containing a mixture of 15 mg octylammonium iodide (OAI), 100μL oleic acid and 2 ml octadecene, followed by the addition of 50 μL of IM PbI2/PbBr2 solution. Then 5 mL of chloroform was added. The vial was centrifuged at 3000 rpm for 1 minute. Then the liquid phase was transferred to a clean vial, and again centrifuged for 5 minutes at 6000 rpm. In the case of various ligand compositions (in this example, octylammonium to oleic acid), the syntheses include the following ratio of octylammonium iodide (OAI) to oleic acid (OAc) 100% OAc, 0.075, 0.186, 0.250 and 100% OAI.  The above-prepared nanorods are considered to have the structure (C8H17NH3)2(CH3NH3)2Pb3(lxBr1-x)10; wherein C8H17 is octyl.  

The instant specification teaches that “[t]he presence of the two ligands is essential for the formation of the NRs” (referring to octylammonium iodide and oleic acid).  Specification at page 33.  The specification teaches that pure nanorod formation is achieved only when there is a balanced ratio of octylammonium iodide to oleic acid (OAI/OAc)  = 0.186.  Specification at page 33.  In this regard the specification teaches that on one hand, there is enough OAI to stabilize the nanorod perovskite surface, and on the other hand, enough OAc to balance the growth into nanorod shape.  Specification at page 33.  


The Subject Claims Are Not Supported by way of Chemical Formula

Possession of a genus may be shown by chemical formulas that fully set forth the claimed invention and that show that the invention was complete.  MPEP § 2163.02; MPEP § 2163 (II)(3)(a)(ii).  

In the instant case, the claim 51, 71 and 76 organic-inorganic perovskite nanoparticles are not defined by any chemical formula.  

With respect to the claim 57 formula of R2(A)n-1MnX3n+1 (1<n) and the claim 77 formula of R2(CH3NH3)n-1MnX3n+1, the variables R and M are defined too generically to show that Applicant was in possession of the claimed chemical formula, wherein R is any organic cation and M is any metal.  That is, while claims 57 and 77 do recite a chemical formula, the recited chemical formula is too generic to show that the invention was complete as of the effective filing date.  Similar arguments (as discussed in more detail below) apply to claims 72-75.  

The instant disclosure appears to limit the subject matter possessed as to the filing date to variable R being an alkyl ammonium, for example methyl ammonium or octylammonium.  And the instant specification teaches that the presence of octylammonium iodide and oleic acid is essential for the formation of the nanorods.  Specification at page 33.  And the specification further teaches that pure nanorod formation is achieved only when there is a balanced ratio of octylammonium iodide to oleic acid (OAI/OAc)  = 0.186.  Specification at page 33.  

Significantly as evidenced by the background art discussed above, there is significant structural diversity and unpredictability within the subject genus of “organic-inorganic perovskite”.  Neither the instant specification nor the art of record provides sufficient structure-function guidance permitting one of skill in the art still to recognize that Applicant was in possession of the full scope of any “organic-inorganic perovskite” or one of the generic formulae R2(A)n-1MnX3n+1 or R2(CH3NH3)n-1MnX3n+1 because as discussed in detail 8H17NH3)2(CH3NH3)2Pb3(lxBr1-x)10; wherein C8H17 is octyl); and (2) indicates not only that octylammonium iodide and oleic acid are essential for the formation of the nanorods, but also that pure nanorod formation is achieved only when there is a balanced ratio of octylammonium iodide to oleic acid (OAI/OAc)  = 0.186.  As such, in view of the following points:

(1) of the large diversity of potential organic-inorganic perovskite structures as discussed above regarding background art including Harms disclosure that the synthesis of phase-pure organic–inorganic hybrid perovskites can be difficult, and methylammonium along with formamidinium is one of the few organic cations that readily crystallizes in a 3-dimensional perovskite structure;

(2) Applicant’s disclosure of only one representative organic-inorganic perovskite species comprising octylammonium as organic cation variable R and lead as metal M and failure of the instant specification to teach extension to the synthesis of other inorganic-organic perovskites; 

(3) the fact that the subject claims are recited in completely generic terms with respect to variable R as any organic cation and M as any metal; and 

(4) the instant specification teaches that the presence of octylammonium iodide and oleic acid is essential for the formation of the nanorods and that pure nanorod formation is achieved only when there is a balanced ratio of octylammonium iodide to oleic acid (OAI/OAc)  = 0.186.

one of skill in the art would not recognize that Applicant had possession of the full claim scope of any “organic-inorganic perovskite” or any organic-inorganic perovskite of the formulae R2(A)n-1MnX3n+1) (claim 57) or R2(CH3NH3)n-1MnX3n+1 (claim 77), where R can be any organic cation and M can be any metal as of the effective filing date because variables R and M are completely generic.  Stated differently, R2(A)n-1MnX3n+1 and R2(CH3NH3)n-1MnX3n+1 are not considered a sufficiently defined chemical formula to meet the requirements of § 112(a), i.e., to show that the invention was complete.  

Similar arguments apply to instant claims 71-75 because any chemical formulae that could be said to define these claims are even more generic than R2(A)n-1MnX3n+1) and R2(CH3NH3)n-1MnX3n+1 and still generic with respect to corresponding variables R and M.  

The Instant Specification Does Not Disclose Relevant, Identifying Characteristics Between Variables R and A and the Claimed Particle Size

Further, the instant specification does not disclose: (1) relevant, identifying characteristics of suitable perovskites/precursors/additives- so that one of skill in the art can ‘visualize or recognize’ those suitable for use in the instant claims— i.e., structure or other physical and/or chemical properties; (2) functional characteristics of perovskites/precursors/additives suitable for use in the claimed invention coupled with a known or disclosed correlation between function and structure; or (3) a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genera of inorganic-organic perovskites.  MPEP § 2163 II(A)(3)(a)(ii).  

The only functional relationship disclosed between perovskite precursors (variable R or A) in the chemical genera (e.g., R2(A)n-1MnX3n+1)) is that the presence of octylammonium iodide and oleic acid is essential in the synthetic method for the formation of the nanorods and that pure nanorod formation is achieved only when there is a balanced ratio of octylammonium iodide to oleic acid (OAI/OAc)  = 0.186.  

No functional relationship is disclosed between variables R and M (in the formula R2(A)n-1MnX3n+1 (1<n) or and R2(CH3NH3)n-1MnX3n+1, wherein R is any organic cation and M is any metal and the ability to obtain “perovskite nanoparticle selected from a nanorod and a nanocube, the nanoparticle having a length of between 3 and 200 nm”.  As such one of skill in the art cannot know which R identities fall within the claimed genus of any organic cation, other than (C8H17NH3)2 or (CH3NH3), or perhaps other alkyl ammonium salts, in combination with a particular metal so as to achieve the claimed particle size.  As such, Applicant is not in possession of the formulae R2(A)n-1MnX3n+1 (1<n) or R2(CH3NH3)n-1MnX3n+1, pursuant to § 112(a) as of the effective filing date by way of disclosure of relevant identifying characteristics of generic variables or M.  MPEP § 2163 II(A)(3)(a)(ii).  


Claim Rejections - 35 USC § 112(a) (Scope of Enablement)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 51, 53, 57, and 71-77 are rejected under  are rejected under 35 U.S.C. 112(a) because the specification does not reasonably enable one of skill in the art to make and use the full scope of claim recitations of:

claims 51/53: An organic-inorganic perovskite nanoparticle selected from a nanorod and a nanocube, the nanoparticle having a length of between 3 and 200 nm; 

claim 57: the organic-inorganic perovskite nanoparticle is of the formula R2(A)n-1MnX3n+1 (1<n), wherein R is an organic cation, A is an organic cation, M is a metal and X is a halogen; or

claim 77: the perovskite material being of the formula R2(CH3NH3)n-1MnX3n+1,

similar arguments apply to instant claims 71-76.  



(A)	The breadth of the claims; 
(B)	The nature of the invention; 
(C)	The state of the prior art; 
(D)	The level of one of ordinary skill; 
(E)	The level of predictability in the art; 
(F)	The amount of direction provided by the inventor; 
(G)	The existence of working examples; and 
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

MPEP. § 2164.01(a); In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988); In re Wright, 999 F.2d 1557, 27 USPQ2d 1510 (Fed. Cir. 1993).  

Breadth of the Claims

The claim breadth is considered very large in view of the generic nature of the claimed organic-inorganic perovskites.  See discussion above in section entitled “Claim Rejections - 35 USC § 112(a) (AIA ), Written Description”.  As such, the scope of the instant claims is considered extremely broad with respect to structure.  See the above discussion of W. Li et al., 2 Nature Reviews Materials (Feb. 7, 2017) (“Harms”) and J. Attfield et al., 44 Dalton Transactions, 10541-10542 (2014) (“Attfield”) .  


State of the Prior Art/Level of Predictability in the Art 

The state of the prior art/level of predictability in the art was discussed in detail above in section entitled “Claim Rejections - 35 USC § 112(a) (AIA ), Written Description”.  Note particularly Harms disclosure that the synthesis of phase-pure organic–inorganic hybrid perovskites can be difficult, and methylammonium along with formamidinium is one of the few organic cations that readily crystallizes in a 3-dimensional perovskite structure.  H. Harms et al., 176 Faraday Discuss., 251-269 (2014) (see page 252).  

It is further noted that the instant specification teaches that the claimed perovskites are useful in optoelectronic devices, such as solar cells.  Specification at page 3.  

Design of perovskite solar cells (PSCs) is a relatively recent and unpredictable art.  Problems with employment of perovskites in solar cells include relatively low efficiency, the application of 2D perovskites in photovoltaics is limited by their short carrier diffusion length, low carrier mobility and narrower absorption windows.  See e.g., Z. Wang et al., 2 Nature Energy, 1-10 (2017) (see page 1, col. 2).  M. Long, Engineering of Chemical Coordination and Opto-electronic Properties for High-Performance Perovskite Solar Cells (Doctoral Thesis 2017) (“Long”), teaches that:

However, despite these promising advantages, some crucial issues have to be resolved before the future commercialization of PSCs. Firstly, the long-term intrinsic stability of perovskite thin film needs to be urgently improved under outdoor operation conditions. Secondly, the hysteresis of the J-V curves makes it hard to accurately evaluate the performance characterization and also the stability problem under continuous bias. Thirdly, the complicated and diverse environmental influences during the manufacturing of perovskite need to be further explored. Lastly, water soluble lead ions bring attention about the toxicity and pollution to the environment Chapter 1 25 during the fabrication and real application. Regarding to these concerns, although the complexity of the material composition, processing methods and different types of device architectures make these problems hard to be understood and resolved, significant progresses have been achieved recently and it brings promising insights to solve these issues in the future and make the PSCs towards industrial application.



There are several outlying challenges to be solved before the full potential of perovskite-based tandem solar cells can be exploited. Although impressive for early-stage development, the efficiencies are still far from the theoretical maximum (42%) in both hybrid and all-perovskite tandem cells.

Eperon at page 13, col. 2.  

The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.  And in the instant case the art teaches significant unpredictability as to whether a perovskite will have useful properties, for example, in solar cells.  And neither the art of record nor the instant specification provides sufficient guidance as to general extension of the claimed reaction to a representative number of perovskites (See discussion above in section entitled “Claim Rejections - 35 USC § 112(a) (AIA ), Written Description”).  The law requires an enabling disclosure for relatively new or unpredictably technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction.  MPEP § 2164.03.  

Guidance in the Specification and Working Examples

Guidance in the specification was discussed in detail above in section entitled “Claim Rejections - 35 USC § 112(a) (AIA ), Written Description”).  Particularly relevant is that only one representative organic-inorganic perovskite species comprising octylammonium as organic cation variable R and lead as metal M and fails to teach extension to the synthesis of other inorganic-organic perovskites.  

The Quantity of Experimentation Needed Is Undue

In the current case, claims 51, 53, 57, and 71-77 are properly rejected under 35 U.S.C. § 112(a), for lack of enablement because upon balancing the above-discussed factors, the specification at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full claim of:

claims 51/53: An organic-inorganic perovskite nanoparticle selected from a nanorod and a nanocube, the nanoparticle having a length of between 3 and 200 nm; 

claim 57: the organic-inorganic perovskite nanoparticle is of the formula R2(A)n-1MnX3n+1 (1<n), wherein R is an organic cation, A is an organic cation, M is a metal and X is a halogen; or

claim 77: the perovskite material being of the formula R2(CH3NH3)n-1MnX3n+1,


as well as the additional recitations of instant claims 71-76, without undue experimentation.  The claims are broadly directed any inorganic-organic perovskite and chemical formulae wherein the variables are undefined and in the most narrow claim 77, variable R is defined as any organic cation .  The ability of one of skill in the art to make and use the full scope of the subject claims is considered undue primarily in view of the following Wands factors: (1) the extremely large claim breadth; (2) the disclosure of only one working example of perovskite species of the formula (C8H17NH3)2(CH3NH3)2Pb3(lxBr1-x)10; wherein C8H17 is octyl) in conjunction with lack of disclosure of how to extend the synthesis to other organic-inorganic perovskites with the claimed particle size (in this regard, the instant specification discloses that pure nanorod formation is achieved only when there is a balanced ratio of octylammonium iodide to oleic acid (OAI/OAc)  = 0.186; and (3) that the art regarding use of organic-inorganic perovskites is relatively new and unpredictable in nature.  

Particularly, Harms disclosure that the synthesis of phase-pure organic–inorganic hybrid perovskites can be difficult, and methylammonium along with formamidinium is one of the few organic cations that readily crystallizes in a 3-dimensional perovskite structure.  H. Harms et al., 176 Faraday Discuss., 251-269 (2014) (see page 252).  

Further, as discussed above, Li discloses that despite their huge impact on photovoltaics and other applications, only a handful of solar-cell hybrid organic-inorganic perovskites with advantageous properties for use in optoelectronic applications have been discovered thus far.  Li at page 3, col. 2.  In this regard, Li discloses that the B‑site cation is limited to the group IVA metals Pb and Sn, with divalent charge, and the X‑site anion is chosen from the halides (that is, Cl−, Br− or I−). The resulting BX3 − frameworks can thus only accommodate the smallest organic cations, such as MA and formamidinium (FA), according to the Goldschmidt tolerance factors.  Li at page 3, col. 2.  Yet the instant claims are directed to any metal and any organic cations in a relatively new art/technology without corresponding disclosure of how such claim breadth is achieved.  


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

H. Gao et al., US 2017/0084848 (2017) (“Gao”)

Claims 51, 53, 71-76 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by H. Gao et al., US 2017/0084848 (2017) (“Gao”).  

Gao discloses metal halide perovskite nanoplatelets comprising an alkylammonium metal halide and a capping ligand and that each nanoplatelet may have a width of about 50 nm to about 300 nm and a length of about 50 nm to about 300 nm.  Gao at page 1, [0008].  Gao discloses methods of forming a metal halide perovskite nanoplatelet comprising providing a precursor solution comprising a metal halide, a capping ligand, an alkylamine, a hydrogen halide acid and contacting the precursor solution with a precipitating agent to precipitate the metal halide perovskite nanoplatelet.  Gao at page 1, [0011].  Gao discloses that in an embodiment, the disclosed nanoplatelets have a surface having a width of about 50 nm to about 250 nm and/or a length of about 50 nm to about 250 nm.  Gao’s synthetic method involving an organic ammonium halide “capping ligand” of the formula (R1-NH3+Br-).  See Gao at page 3, [0032]-[0043].  

1 is an unsubstituted, monovalent C8 hydrocarbyl, and the capping ligand is octylammonium bromide.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


and that it is believed that the capping ligand may facilitate, at least in part, the formation of the nanoplatelets.  Gao at page 3, [0036]-[0037].  

Based on Gao’s synthetic method involving an organic ammonium halide “capping ligand” of the formula (R1-NH3+Br-), the Gao perovskites are clearly “organic-inorganic nanoparticles” as instantly claimed.  

Gao discloses “nanoplatelets”, which correspond to the claimed “nanorods” for the if view of the instant specification’s definition of “nanorod”.  The instant specification defines “nanorod” as follows:

The "nanorod" of the invention is a nano-sized "rod-like nanoparticle" having a defined long and short axis. The size of the nanorod is given as the length (long axis or Z axis) of the particle, the width (short axis or diameter or X-Y axis) and/or the particle aspect ratio. The faceted shape has substantially flat regions on the surface of the nanoparticle. The elongated shape may be of any anisotropic, non-spherical form, known also as rod-like, rice, elliptic, cylindrical, an elongated rectangle, an elongated tetragon, an elongated octahedron, an elongated pentagon, an elongated hexagon, an elongated heptagon, an elongated octagon, an elongated nonagon, an elongated decagon, an elongated dodecagon and others.

Specification at page 4 (emphasis added).  In view of the plain language of the foregoing definition, the Gao “nanoplatelets” clearly meet the instant specification definition of “nanorod”.  




Example 1

Synthesis of MAPbBr3 Nanoplatelets

[0062] Colloidal nanoplatelets of methylammonium lead bromide (MAPbBr3) perovskite were synthesized by adding 0.1 mmol PbBr2 , 0.16 mmol CH3(CH2)7NH2, 0.24 mmol methylamine (33% in absolute ethanol), and 0.5 mmol HBr sequentially into 200 μL DMF to form a mixture precursor solution. 

[0063] After the solids were dissolved, the clear precursor solution was added into 3 mL acetone at room temperature, which produced a yellow-green colloidal solution. 

[0064] The supernatant was discarded, and a yellow precipitate was collected and air dried after centrifugation at 4400 rpm for 10 min. 

[0065] The MAPbBr3 nanoplatelets were stable in ambient environment with humidity around 55% for at least one week, and were re-dispersed in toluene or acetone before device fabrication. The as-prepared perovskite nanoparticles were substantially single crystalline nanoplatelets with varying size (50x50 to 300x300 nm2) and thickness (indicated by the contrast in the Transmission Electron Microscopy (TEM) images) (FIG. 1). Trace amount of spherical nanocrystals were found in the colloidal product.  

Gao’s Example 1 and Gao FIG.1 clearly discloses “organic-inorganic perovskite” “nanorods” clearly having a length falling with in the instant claim 1 range of “between 3 and 200 nm” based on the scale of Gao FIG. 1.  As such, Gao’s disclosure meets each and every limitation of instant claim 51.  

With respect to instant claim 53, which requires that the nanoparticle have an aspect ratio of “between 1 and 100”, the Gao FIG. 1 nanoplatelets clearly meet this claim limitation.  Aspect ratio is the ratio of the width to the height; as set forth in the instant specification aspect ratio ((length of long axis)/(length of short axis)).  Specification at page 4.  The single crystalline nanoplatelets of Gao FIG. 1, with varying size (50x50 to 300x300 nm2) clearly meet the claimed aspect ratio.  

3NH3, MA) and therefore meets each and every limitation thereof.  

Respecting instant claim 76, the Gao Example 1 perovskite comprises bromide and therefore meets each and every limitation thereof.  

Subject Matter Free of the Art of Record

Instant claims 78 and 79 are considered free of the art of record.  Note that S. Aharon et al., NANO Letters, 3230-3235 (Apr. 18, 2016) was published less than one year before the instant filing date and names the same inventive entity.  Aharon is not considered prior art pursuant to 35 U.S.C. § 102(a)(1) because the 102(b)(1) exception applies. Also, because the inventive entity is the same, a 1.130 declaration is not required.  MPEP § 717(01)(III).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In view of the above noted withdrawal of the restriction requirement between Groups (I) and (II), applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.